Citation Nr: 1114285	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for anxiety disorder.

3. Entitlement to service connection for depression.

4. Entitlement to service connection for a heart condition (to include a claim for residuals of bypass surgery). 

5. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to February 1981, and from August 1990 to October 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter was subsequently transferred to the RO in North Little Rock, Arkansas. 


FINDINGS OF FACT

In a statement received in March 2011, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of entitlement to service connection for diabetes mellitus, an anxiety disorder, depression, a heart condition, and hypertension.  


CONCLUSION OF LAW

With respect to the issues of entitlement to service connection for diabetes mellitus, an anxiety disorder, depression, a heart condition, and hypertension, the criteria for withdrawal of the Veteran's Substantive Appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).  As reflected in the record, in a statement received in March 2011, the Veteran withdrew his appeal with respect to the claims of service connection for diabetes mellitus, an anxiety disorder, depression, a heart condition, and hypertension; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.



ORDER

The appeal is dismissed with respect to the claims of service connection for diabetes mellitus, an anxiety disorder, depression, a heart condition, and hypertension.  


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


